DETAILED CORRESPONDENCE
This action is in response to the filing of the RCE on 07/27/2022. § 112 rejections have been overcome by the amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 11 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner (US 20190011917) in view of Slusar (US 9390451) and Fletcher (US 20160232550). 
	
Claim 1, Kuffner discloses an automated vehicle system, comprising: 
an information system configured to receive information related to an environment of the automated vehicle;  [see Abst - autonomous driving includes evaluating information about an environment surrounding a vehicle, generating, based on the evaluation of the information about the environment surrounding the vehicle, a driving plan for performing a driving maneuver, and operating vehicle systems in the vehicle to perform the driving maneuver according to the driving plan];
data storage having a predetermined socially acceptable behavior parameter stored therein [see at least Fig 2 and p0062, p0088, p0148 - A system 200 for modeling the traffic behavior of reference objects is shown in FIG. 2. The system 200 supports the operations of a process 300 shown in FIG. 3 that involves using information about reference objects to identify their traffic behavior and generate traffic behavior; the driving plan accounts for different lane positions and traffic rules and, accordingly, may describe a lane offset, for instance, that matches the predominating lane offset associated with the performance of the driving maneuver by the like population of reference vehicles; Also see Fig 9 - the driving behavior of the vehicle 10 matches the predominating driving behavior in all respects, the process 900 returns to operation 902. On the other hand, if the driving behavior of the vehicle 10 is atypical of the predominating driving behavior, or otherwise does not match the predominating driving behavior, in any respect, the vehicle 10, in operations 908-912, prompts the user to implement corrective manual operation of the vehicle 10 under which its driving behavior matches the predominating driving behavior of the like population of reference vehicles];

a first display configured to present a notification of a course of action based on the determined vehicle behavior [see p0188 -to prompt the user to implement corrective manual operation of the vehicle 10 if its driving behavior is atypical of the predominating driving behavior, the vehicle 10 warns or otherwise alerts the user of this in operation 908. Similarly, in operation 910, if the driving behavior of the vehicle 10 is not atypical of the predominating driving behavior, but otherwise does not match the predominating driving behavior in any respect, the vehicle 10 alerts the user of this to prompt the user to implement corrective operation of the vehicle 10. To further prompt the user to implement corrective operation of the vehicle 10 in either case, optionally, in operation 912, the vehicle 10 may remedially instruct the user how to make the driving behavior of the vehicle 10 match the predominating driving behavior];

Kuffner does not specifically disclose an electronic controller configured to compare the information to the predetermined socially acceptable behavior parameter and determine vehicle behavior based on the information; the controller configured to award an operator of the automated vehicle points for following a course of action, and at least one of the first display and a second display configured to display an accumulated total of the points. 
However, Slusar discloses methods and computer devices for receiving and transmitting driving data, analyzing driving data, and determining whether a first vehicle is engaged in a drafting relationship with at least a second vehicle and allocating a drafting reward based on the drafting relationship. A drafting characteristic of the drafting relationship can be determined using vehicle operational data [see Summary of Inv.].

	
	Further disclosing, for example, V2V communications ranging only a few feet may be sufficient for a driving analysis computing device 101 in one vehicle to determine that another vehicle is tailgating or cut-off the vehicle, whereas longer communications may allow the device 101 to determine additional types of driving behaviors (e.g., vehicle spacing, yielding, defensive avoidance, proper response to a safety hazard, etc.) [see at least Figs 1 and 2; Col 7, ll. 10 – 17].
	Slusar further discloses, in step 504, at or after termination of the autonomous droning relationship, an autonomous droning reward calculator 702 may calculate a reward amount. Alternatively, the autonomous droning reward calculator 702 may maintain a running count of the reward amount during the autonomous droning relationship. The running count may allow the autonomous droning reward calculator 702 to display in real-time, e.g., on a display screen located in the vehicle, the pending reward amount (total points thus far) [see Col 17, ll. 55 – 63, and see Figs 5 and 7]. 

Therefore, it would have been obvious to modify Kuffner to include an electronic controller configured to compare the information to the predetermined socially acceptable behavior parameter and determine vehicle behavior based on the information; the controller configured to award an operator of the automated vehicle points for following a course of action, and at least one of the first display and a second display configured to display an accumulated total of the points,  in order to encourage safe driving by instituting a reward system which may provide the operator or owner incentives that produce savings, rebates or case payments [see Slusar Col 2, ll. 9 – 13].

	
Neither Kuffner nor Slusar teach the points being compared to another accumulated total of points to enable a gamification mode.
	However, Fletcher discloses a system for recognizing and rewarding desirable commuting behavior by subscribers to the system, said system comprising:
data storage means comprising an electronic register of subscribers to the system and an account for each,
tracking means for tracking subscriber commutes, and 
computer means programmed to  
determine whether the travel event meets predefined commute-qualifying criteria for categorizing it as a commute, 
determine a credit value for each commute according to predetermined criteria and update the account of the associated subscriber accordingly, 
compare an accumulation of a subscriber's credits with a reward-issuing threshold; and notify the subscriber of having qualified for a reward when the threshold is exceeded [see at least p0011, p0030 – 0037,  p0120].
Therefore, it would have been obvious to modify Kuffner as modified to include the points being compared to another accumulated total of points to enable a gamification mode, providing rewards to a user/driver  which aims to encourage beneficial forms of commute in circumstances where a harmful form of commute is the default option, or at least a tempting alternative. 



Claim 2, Kuffner discloses the automated vehicle system according to claim 1, wherein the automated vehicle system is configured to display a visual notification on a display [see display 54, at least Fig 11, p0210 – alert to the user with display of information].

Claim 3, Kuffner discloses the automated vehicle system according to claim 1, wherein the automated vehicle system is configured to provide auditory information [see at least p0032 - the audio/video system 46 includes components operable to serve as interfaces between users of the vehicle 10 and the vehicle 10 itself. The audio/video system 46 may include components operable to detect mechanical and verbal inputs received from a user of the vehicle 10 and transform those inputs into corresponding input signals. The audio/video system 46 may also include components operable to transform signals, such as signals representing media, into tactile, visual and sound outputs that may be sensed by a user of the vehicle 10. The audio/video system 46 may include, for instance, one or more microphones 50, one or more speakers 52, one or more displays 54 and a projector 56].

Claim 4, Kuffner discloses the automated vehicle system according to claim 1, wherein the course of action is a visual course of action [see at least Fig 8A and p0160 the prospective instructions are issued to the user as outputs 830 at the surface of the windshield 58. Accordingly, the planning/decision making module 94 may generate signals representing the prospective instructions as media transformable into visual outputs].

Claim 5, Kuffner discloses the automated vehicle system according to claim 1, wherein the information system includes a receiver configured to receive transmitted information from a remote vehicle [see p0044 – p0045 -the autonomous support systems may include a vehicle-to-vehicle (V2V) communication system 76 and a telematics system 78. The V2V communication system 76 is operable to establish wireless communication with like V2V communication systems in other vehicles in the environment surrounding the vehicle 10. The V2V communication system 76 wirelessly transmits information about the vehicle 10, including its state and information detected by the sensor system 60 and its sensors, to other vehicles in the environment surrounding the vehicle 10. Similarly, the V2V communication system 76 wirelessly receives the same or similar information about other vehicles in the environment surrounding the vehicle 10 from their like V2V communication systems. The V2V communication system 76 may implement dedicated short range communication (DSRC), for instance, or other kinds of wireless communication].

Claim 6, Kuffner discloses the automated vehicle system according to claim 1, wherein the information system includes a sensor configured to detect objects in a vicinity of the automated vehicle [see at least p0055  -the perception module 92 gathers and evaluates information about the vehicle 10, including information detected by the sensor system 60 and its sensors and information about other vehicles communicated from the V2V communication system 76, as well as information sourced from digital maps. In the case of information about the environment surrounding the vehicle 10, the perception module 92 may, as part of its evaluation, identify objects in the environment surrounding the vehicle 10, including their properties. These properties may include, among other things about the objects, their presence, location and motion, including their speed, acceleration, orientation, rotation, direction and the like, either absolutely or relative to the vehicle 10, or both]. 

Claim 7, Kuffner discloses the automated vehicle system according to claim 1, wherein the information system includes a positioning system [see at least p0037 - sensors of the sensor system 60 may include one or more vehicle sensors 62, one or more microphones 64, one or more radar sensors 66, one or more sonar sensors 68, one or more lidar sensors 70, one or more positioning sensors 72 and one or more cameras 74, for example, as well as any other sensors generally available in vehicles].


Claim 8, Kuffner discloses the automated vehicle system according to claim 1, but does not specifically disclose further comprising a monitor disposed within the passenger compartment of the automated vehicle, the monitor configured to monitor the viewing direction of an operator of the automated vehicle.
However, Slusar discloses system and methods are disclosed for determining, through vehicle-to-vehicle communication, whether vehicles are involved in autonomous droning. Vehicles sensors 211 and 221 also may include cameras and/or proximity sensors capable of recording additional conditions inside or outside of the vehicles 210 and 220. For example, internal cameras may detect conditions such as the number of the passengers and the types of passengers (e.g. adults, children, teenagers, pets, etc.) in the vehicles, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle). Sensors 211 and 221 also may be configured to collect data a driver's movements or the condition of a driver. For example, vehicles 210 and 220 may include sensors that monitor a driver's movements, such as the driver's eye position and/or head position, etc.[see Abst and Col 5, ll. 65 – Col 6, ll. 13].

Therefore, it would have been obvious to one of ordinary skill in the art to modify Kuffner to include further comprising a monitor disposed within the passenger compartment of the automated vehicle, the monitor configured to monitor the viewing direction of an operator of the automated vehicle, as suggested and taught by Slusar, which provides internal computer systems designed to monitor and control vehicle operations, driving conditions, and driving functions for the safety of the drivers and other objects potentially on a collision trajectory. 









Claim 9, Kuffner discloses the automated vehicle system according to claim 1, further comprising an external display configured to notify a remote vehicle of the course of action of the automated vehicle [see at least p0030 - The signaling system 40 includes components operable to communicate driving intentions and other notifications to other vehicles and their users. The signaling system 40 may include, for instance, exterior lights such as headlights, a left-turn indicator light, a right-turn indicator light, a brake indicator light, a backup indicator light, taillights and a running light. The stability control system 42 includes components operable to maintain, among other aspects of the stability of the vehicle 10, its proper yaw and pitch, by, for example, actuating brakes and adjusting the power to one, some or all of the wheels powered by other powertrain components to drive the vehicle 10].

Claim 11, Kuffner discloses the method of operating an automated vehicle, comprising: receiving, via an information system, information related to an environment of the automated vehicle [see Abst - autonomous driving includes evaluating information about an environment surrounding a vehicle, generating, based on the evaluation of the information about the environment surrounding the vehicle, a driving plan for performing a driving maneuver, and operating vehicle systems in the vehicle to perform the driving maneuver according to the driving plan];

storing data including a predetermined socially acceptable behavior parameter; [see at least Fig 2 and p0062, p0088, p0148 - A system 200 for modeling the traffic behavior of reference objects is shown in FIG. 2. The system 200 supports the operations of a process 300 shown in FIG. 3 that involves using information about reference objects to identify their traffic behavior and generate traffic behavior; the driving plan accounts for different lane positions and traffic rules and, accordingly, may describe a lane offset, for instance, that matches the predominating lane offset associated with the performance of the driving maneuver by the like population of reference vehicles; Also see Fig 9 - the driving behavior of the vehicle 10 matches the predominating driving behavior in all respects, the process 900 returns to operation 902. On the other hand, if the driving behavior of the vehicle 10 is atypical of the predominating driving behavior, or otherwise does not match the predominating driving behavior, in any respect, the vehicle 10, in operations 908-912, prompts the user to implement corrective manual operation of the vehicle 10 under which its driving behavior matches the predominating driving behavior of the like population of reference vehicles]; and 
notifying with a display a course of action based on the determined vehicle behavior [see p0188 - to prompt the user to implement corrective manual operation of the vehicle 10 if its driving behavior is atypical of the predominating driving behavior, the vehicle 10 warns or otherwise alerts the user of this in operation 908. Similarly, in operation 910, if the driving behavior of the vehicle 10 is not atypical of the predominating driving behavior, but otherwise does not match the predominating driving behavior in any respect, the vehicle 10 alerts the user of this to prompt the user to implement corrective operation of the vehicle 10. To further prompt the user to implement corrective operation of the vehicle 10 in either case, optionally, in operation 912, the vehicle 10 may remedially instruct the user how to make the driving behavior of the vehicle 10 match the predominating driving behavior];
Kuffner does not specifically disclose comparing, via an electronic controller, the information to a predetermined socially acceptable behavior parameter stored in data storage; determining with the controller vehicle behavior based on the information; awarding to an operator of the automated vehicle with the electronic controller points for following the course of action and displaying an accumulated total of the points with at least one of the first display and a second display. 

However, Slusar discloses methods and computer devices for receiving and transmitting driving data, analyzing driving data, and determining whether a first vehicle is engaged in a drafting relationship with at least a second vehicle and allocating a drafting reward based on the drafting relationship. A drafting characteristic of the drafting relationship can be determined using vehicle operational data [see Summary of Inv.].
	Also disclosing, driving data may include an identifier which indicates that the vehicle is engaged in an autonomous droning relationship. In addition, for example, a driving analysis computer 214 in a first vehicle 210 may compare the driving data (e.g., location, speed, direction) from its own vehicle sensors 211 (received in step 301) with the corresponding driving data (e.g., location, speed, direction) from a nearby vehicle 220.
Further disclosing, for example, V2V communications ranging only a few feet may be sufficient for a driving analysis computing device 101 in one vehicle to determine that another vehicle is tailgating or cut-off the vehicle, whereas longer communications may allow the device 101 to determine additional types of driving behaviors (e.g., vehicle spacing, yielding, defensive avoidance, proper response to a safety hazard, etc.) [see at least Figs 1 and 2; Col 7, ll. 10 – 17].
	Slusar further discloses, in step 504, at or after termination of the autonomous droning relationship, an autonomous droning reward calculator 702 may calculate a reward amount. Alternatively, the autonomous droning reward calculator 702 may maintain a running count of the reward amount during the autonomous droning relationship. The running count may allow the autonomous droning reward calculator 702 to display in real-time, e.g., on a display screen located in the vehicle, the pending reward amount (total points thus far) [see Col 17, ll. 55 – 63, and see Figs 5 and 7]. 
	
Therefore, it would have been obvious to modify Kuffner to include comparing, via an electronic controller, the information to a predetermined socially acceptable behavior parameter stored in data storage; determining with the controller vehicle behavior based on the information; awarding to an operator of the automated vehicle with the electronic controller points for following the course of action and displaying an accumulated total of the points with at least one of the first display and a second display., in order to encourage safe driving by instituting a reward system which may provide the operator or owner incentives that produce savings, rebates or case payments [see Slusar Col 2, ll. 9 – 13].


Neither Kuffner nor Slusar teach the points being compared to another accumulated total of points to enable a gamification mode.
	However, Fletcher discloses a system for recognizing and rewarding desirable commuting behavior by subscribers to the system, said system comprising:
data storage means comprising an electronic register of subscribers to the system and an account for each,
tracking means for tracking subscriber commutes, and 
computer means programmed to  
determine whether the travel event meets predefined commute-qualifying criteria for categorizing it as a commute, 
determine a credit value for each commute according to predetermined criteria and update the account of the associated subscriber accordingly, 
compare an accumulation of a subscriber's credits with a reward-issuing threshold; and notify the subscriber of having qualified for a reward when the threshold is exceeded [see at least p0011, p0030 – 0037,  p0120].
Therefore, it would have been obvious to modify Kuffner as modified to include the points being compared to another accumulated total of points to enable a gamification mode, providing rewards to a user/driver  which aims to encourage beneficial forms of commute in circumstances where a harmful form of commute is the default option, or at least a tempting alternative. 





Claim 12, Kuffner discloses the method according to claim 11, wherein the notifying includes displaying a visual notification on the display [see display 54, at least Fig 11, p0210 – alert to the user with display of information].

Claim 13, Kuffner discloses the method according to claim 11, wherein the notifying includes providing an auditory notification [see at least Fig 11 and p0189 – p0190 - the alerts and remedial instructions prompting the user to implement corrective manual operation of the vehicle 10 are issued to the user as outputs 1130 at the surface of the windshield 58. Accordingly, the planning/decision making module 94 may generate signals representing these things as media transformable into visual outputs that may be projected onto the surface of the windshield 58 by the projector 56 of the audio/video system 46. Although these things are described with reference to the outputs 1130 at the surface of the windshield 58, additionally, or alternatively, they could similarly be issued to the user as outputs 1130 at the interfaces implemented by the other components of the audio/video system 46, such as its displays 54 and its speakers 52].

Claim 14, Kuffner discloses the method according to claim 11, wherein the course of action is a visual course of action [see at least Fig 8A and p0160 the prospective instructions are issued to the user as outputs 830 at the surface of the windshield 58. Accordingly, the planning/decision making module 94 may generate signals representing the prospective instructions as media transformable into visual outputs].

Claim 15, Kuffner discloses the method according to claim 11, wherein the receiving the information includes receiving with a receiver the information transmitted from a remote vehicle [see p0044 – p0045 -the autonomous support systems may include a vehicle-to-vehicle (V2V) communication system 76 and a telematics system 78. The V2V communication system 76 is operable to establish wireless communication with like V2V communication systems in other vehicles in the environment surrounding the vehicle 10. The V2V communication system 76 wirelessly transmits information about the vehicle 10, including its state and information detected by the sensor system 60 and its sensors, to other vehicles in the environment surrounding the vehicle 10. Similarly, the V2V communication system 76 wirelessly receives the same or similar information about other vehicles in the environment surrounding the vehicle 10 from their like V2V communication systems. The V2V communication system 76 may implement dedicated short range communication (DSRC), for instance, or other kinds of wireless communication].

Claim 16, Kuffner discloses the method according to claim 11, wherein the receiving the information includes detecting an object in a vicinity of the automated vehicle with a sensor [see at least p0055 -the perception module 92 gathers and evaluates information about the vehicle 10, including information detected by the sensor system 60 and its sensors and information about other vehicles communicated from the V2V communication system 76, as well as information sourced from digital maps. In the case of information about the environment surrounding the vehicle 10, the perception module 92 may, as part of its evaluation, identify objects in the environment surrounding the vehicle 10, including their properties. These properties may include, among other things about the objects, their presence, location and motion, including their speed, acceleration, orientation, rotation, direction and the like, either absolutely or relative to the vehicle 10, or both]. 


Claim 17, Kuffner discloses the method according to claim 11, wherein the receiving the information includes receiving position location for a positioning system [see at least p0037 - sensors of the sensor system 60 may include one or more vehicle sensors 62, one or more microphones 64, one or more radar sensors 66, one or more sonar sensors 68, one or more lidar sensors 70, one or more positioning sensors 72 and one or more cameras 74, for example, as well as any other sensors generally available in vehicles].



Claim 18, Kuffner discloses the method according to claim 11, but does not specifically disclose further comprising monitoring, with a monitor disposed within the passenger compartment of the automated vehicle, the viewing direction of an operator of the automated vehicle.
However, Slusar discloses systems and methods disclosed for determining, through vehicle-to-vehicle communication, whether vehicles are involved in autonomous droning. Vehicles sensors 211 and 221 also may include cameras and/or proximity sensors capable of recording additional conditions inside or outside of the vehicles 210 and 220. For example, internal cameras may detect conditions such as the number of the passengers and the types of passengers (e.g. adults, children, teenagers, pets, etc.) in the vehicles, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle). Sensors 211 and 221 also may be configured to collect data a driver's movements or the condition of a driver. For example, vehicles 210 and 220 may include sensors that monitor a driver's movements, such as the driver's eye position and/or head position, etc [see Abst and Col 5, ll. 65 – Col 6, ll. 13].
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kuffner to include further comprising monitoring, with a monitor disposed within the passenger compartment of the automated vehicle, the viewing direction of an operator of the automated vehicle, as suggested and taught by Slusar, which provides internal computer systems designed to monitor and control vehicle operations, driving conditions, and driving functions for the safety of the drivers and other objects potentially on a collision trajectory.


Claim 19, Kuffner discloses the method according to claim 11, further comprising displaying with an external display the course of action of the automated vehicle [see at least p0030 - The signaling system 40 includes components operable to communicate driving intentions and other notifications to other vehicles and their users. The signaling system 40 may include, for instance, exterior lights such as headlights, a left-turn indicator light, a right-turn indicator light, a brake indicator light, a backup indicator light, taillights and a running light. The stability control system 42 includes components operable to maintain, among other aspects of the stability of the vehicle 10, its proper yaw and pitch, by, for example, actuating brakes and adjusting the power to one, some or all of the wheels powered by other powertrain components to drive the vehicle 10].


Claims 21 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner (US 20190011917) in view of Slusar (US 9390451) and Fletcher (US 20160232550), further in view of and Konrardy (US 2022/0005291).

Claim 21, Kuffner as modified discloses the automated vehicle system according to claim 1, but does not specifically disclose wherein the electronic controller is configured to enable a re-setting of the points.
	However, Konrardy discloses systems and methods for determining risk levels associated with one or more autonomous (and/or semi-autonomous) operation features for controlling a vehicle or assisting a vehicle operator in controlling the vehicle [see at least p0007].
	Further disclosing, an analysis of how artificial intelligence facilitates avoiding accidents and/or mitigates the severity of accidents may be used to build a database and/or model of risk assessment. After which, automobile insurance risk and/or premiums (as well as insurance discounts, rewards, and/or points) may be adjusted based upon autonomous or semi-autonomous vehicle functionality, such as by groups of autonomous or semi-autonomous functionality or individual features; insurance premiums, rates, discounts, rewards, points, and/or other insurance-related items for vehicles having one or more autonomous or semi-autonomous vehicle technologies or functionalities may be generated, adjusted, and/or updated Here the Examiner uses updated and or adjusted for re-setting [see at least p0059, p0269].
	
Therefore, it would have been obvious to modify Kuffner as modified to include wherein the electronic controller is configured to enable a re-setting of the points, in order to keep current and develop a set of rating factors based upon the vehicle function. 

Claim 22, Kuffner as modified discloses the method according to claim 11, but does not specifically disclose further comprising re-setting the points.
However, Konrardy discloses systems and methods for determining risk levels associated with one or more autonomous (and/or semi-autonomous) operation features for controlling a vehicle or assisting a vehicle operator in controlling the vehicle [see at least p0007].
	Further disclosing, an analysis of how artificial intelligence facilitates avoiding accidents and/or mitigates the severity of accidents may be used to build a database and/or model of risk assessment. After which, automobile insurance risk and/or premiums (as well as insurance discounts, rewards, and/or points) may be adjusted based upon autonomous or semi-autonomous vehicle functionality, such as by groups of autonomous or semi-autonomous functionality or individual features; insurance premiums, rates, discounts, rewards, points, and/or other insurance-related items for vehicles having one or more autonomous or semi-autonomous vehicle technologies or functionalities may be generated, adjusted, and/or updated. Here the Examiner uses updated and or adjusted for re-setting [see at least p0059, p0269].

Therefore, it would have been obvious to modify Kuffner as modified to include further comprising re-setting the points, in order to keep current and develop a set of rating factors based upon the vehicles function.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Renee M. LaRose/
Examiner, Art Unit 3664

	

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664